IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40802
                          Summary Calendar


BILLY CHARLES FRANKLIN,

                                         Plaintiff-Appellant,

versus

KENNETH SULEWSKI, Disciplinary Captain;
KENNETH RAMSEY, Regional Director; JIMMY
ALFORD, Warden; PATRICIA ADAMS, Property Officer,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                            (99-CV-84)
                       - - - - - - - - - -
                         January 7, 2000

Before POLITZ, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Billy Charles Franklin, Texas prisoner #

580030, appeals the district court’s dismissal of his 42 U.S.C. §

1983 action as frivolous for failure to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii).   Franklin alleged that his due process

rights were violated when he was deprived, as a result of a prison

disciplinary hearing, of 180 days of good-time credit in violation

of prison disciplinary rules, that his administrative appeals

regarding this deprivation and the failure to follow prison rules


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
were denied, and that he was denied access to legal materials which

caused   him    to     file   untimely       administrative    appeals    of     the

disciplinary hearing.

     Franklin has not shown that his conviction in the disciplinary

proceeding     has    been    overturned.       Therefore,    he   may   not    seek

damages, declaratory, or injunctive relief based on the procedures

used in the disciplinary hearing in a § 1983 action because such

relief, if granted, would necessarily imply the invalidity of his

conviction.     See Edwards v. Balisok, 520 U.S. 641 (1997); Clarke v.

Stalder, 154 F.3d 186 (5th Cir. 1998), cert. denied, 119 S. Ct.
1052 (1999).

     Likewise, his assertion that two of the defendants deprived

him of due process by failing to correct on appeal the violation of

the prison rules does not state a claim because mere violation of

a prison rule does not state a constitutional claim, and his

appeals were untimely.            See Hernandez v. Estelle, 788 F.2d 1154

(5th Cir. 1986).

     Finally,        Franklin’s    assertion     that   interference     with    his

ability to appeal a decision in a prison disciplinary hearing

implicates his constitutional right of access to the courts is

without basis.

     Because the district court did not err in determining that

Franklin failed to state a claim, its decision is affirmed.

     Franklin’s request for the appointment of counsel on appeal is

denied as moot.

AFFIRMED; MOTION DENIED.


                                         2